Citation Nr: 1121549	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-22 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of damage to the mandibular branch of the fifth cranial nerve, to include left cheek and jaw numbness.  

2.  Entitlement to a higher initial rating in excess of 10 percent for irritable colon syndrome.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to September 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for numbness in cheek/jaw, left side, and granted service connection for irritable colon syndrome, claimed as a stomach disorder, with a 10 percent initial rating assigned, effective September 21, 2006.  The service-connection issue has been recharacterized as service connection for residuals of damage to the mandibular branch of the fifth cranial nerve, to include left cheek and jaw numbness, according to medical evidence.  

The November 2007 rating decision also denied entitlement to service connection for vertigo.  While the Veteran submitted a notice of disagreement with respect to this issue in December 2007, he submitted a signed report from a September 2008 informal Decision Review Officer (DRO) conference which stated that he wanted to withdraw the issue from appeal.  Therefore, the issue of service connection for vertigo is considered withdrawn.  38 U.S.C.A. 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


FINDINGS OF FACT

1.  Residuals of damage to the mandibular branch of the fifth cranial nerve, to include left cheek and jaw numbness, began during service and have continued since.  

2.  Since service connection, the Veteran's irritable colon syndrome has been characterized by severe diarrhea and more or less constant abdominal distress.



CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of damage to the mandibular branch of the fifth cranial nerve, to include left cheek and jaw numbness, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for an initial 30 percent rating for irritable colon syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.114; Diagnostic Code 7319 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

The United States Court of Appeals for Veterans Claims (Court) held that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before an initial decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Initially, in view of the Board's favorable decision granting the Veteran's service-connection claim, the Board finds that all notification and development action needed to fairly adjudicate that claim has been accomplished.

An April 2007 pre-rating letter described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above; including informing the Veteran that it was ultimately his responsibility to see to it that any records pertinent to his claims are received by VA.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The Court has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the notice that was provided before service connection was granted was legally sufficient, the Board finds that VA's duty to notify with regard to the higher initial rating claim has been satisfied.

The Board also finds that all relevant evidence necessary for an equitable resolution of the matter on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, available post-service medical records, and statements from the Veteran, family members and his representative addressing the severity of the Veteran's disability.  The Veteran was afforded VA examinations in October 2007 and March 2009.  The Board finds that the evidence of record is adequate for rating purposes as the VA examiners provided detailed clinical evaluations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO issued a statement of the case in June 2009.  Thus, the Board finds that no further assistance is warranted.  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal. 

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Cheek and Jaw Numbness

Initially, the Board notes that the Veteran failed to appear for another VA examination scheduled for March 2009.  When a claimant fails without good cause to report for a necessary examination scheduled in conjunction with an original compensation claim, as in this case, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).

The Veteran contends that he has current left cheek and jaw numbness which he incurred as a result of dental surgery in service.  

Service treatment records confirm the presence of a radiolucent lesion in the left mandible and surgical exploration and biopsy around teeth numbers 20 through 22 revealed an empty zone clearly consistent with a simple bone cyst in October 2001.  The post-operative diagnosis was simple bone cyst.  While the Veteran reported four days after the surgery that he did not have paresthesia, he reported during in-service dental treatment in June 2006 that he had had paresthesia on the left since his dental surgery in 2001.  He thereafter had several teeth extracted prior to discharge.  

During an October 2007 VA examination, the Veteran reported that he underwent tooth extraction and debridement of what was a pocket in his left mandibular area shortly after entry into active duty service.  Since that time, he has had diminished sensation in the lateral aspect of his left mandible and cheek from the angle of the mouth, extending posteriorly to the ramus of the mandible.  

Upon examination, the Veteran was unable to feel the examiner pressing a Q-tip against the buccal mucosa on the medial surface of the left cheek just opposite the first molar and incisor or against the gingival of these teeth.  While an etiology opinion with a supporting rationale was not provided, the VA examiner diagnosed residuals of damage to the mandibular branch of the fifth cranial nerve on the left from a dental procedure in service.  

The Veteran is competent to report current symptoms of his left cheek and jaw injury, when such symptoms began and that they have continued since active duty.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 
8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His statements have been consistent and are credible.  Therefore, the Veteran's statements, in addition to his service treatment records and the October 2007 VA examination findings, are sufficient to establish a current disability, in-service injury and a continuity of symptomatology since discharge.  Here, unlike in Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010), the residual neurological damage from the October 2001 dental surgery was not an intended result of the medical treatment.  

Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for residuals of damage to the mandibular branch of the fifth cranial nerve, to include left cheek and jaw numbness.  38 U.S.C.A. § 5107(b) (West 2002).

Legal Criteria-Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999)); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. at 53.

Irritable Colon Syndrome

The Veteran has been service connected for irritable colon syndrome since September 21, 2006, the day following discharge from service, and the disability is currently rated at 10 percent under 38 C.F.R. § 4.114, Diagnostic Code 7319.  Under Diagnostic Code 7319, the criterion for a 10 percent rating is moderate irritable bowel syndrome with frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  A maximum 30 percent rating is awarded for severe bowel disturbance with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Id.

During the October 2007 VA examination, the Veteran reported that, following his discharge, he was having four to five bowel movements of a liquid to semi-formed variety daily, particularly in the morning.  He also reported nocturnal awakening to move his bowel.  He stated that he spoiled his clothing on at least two occasions at work because he could not get to the bathroom fast enough and that he kept additional clothing available in his gym bag.  

During a March 2009 VA examination, the Veteran reported consistent diarrhea with cramping.  He had eight to fifteen loose, unformed stools per day and about twenty episodes of cramping a day.  He treated his symptoms regularly with over-the-counter medication and occasionally with left over medication prescribed during active duty.    

The Veteran, his spouse and mother have also submitted statements testifying to the severity of his bowel-related symptoms, noting that his diarrhea attacks can hit at any time of the day or night, that they are very frequent, and that they can leave him feeling extremely weak.  They indicated that the Veteran limits himself to social events and cuts family get-togethers to just the meal so he makes it home in time before an attack hits.  In a November 2008 statement, the Veteran stated that his day usually begins with a painful awakening from cramps in his lower abdomen followed by the immediate need for a bowel movement.  He frequents the bathroom four to eight more times before leaving for work.  Then he has about three to six more bowel movements during the work day and three to seven more in the evening.  His mother and wife confirmed in September and November 2008 letters, respectively, confirmed the Veteran's reports that his frequent and urgent bowel movements have significantly impacted his life, often requiring that he make plans around the availability of a bathroom.  

The Veteran, his wife and his mother are competent to report current symptoms of his irritable colon syndrome that they personally experience or witness and when they occur.  Jandreau, 492 F.3d at 1377; see Falzone, 8 Vet. App. at 405; see also Layno, 6 Vet. App. at 469.  Their statements regarding the chronicity and severity of his symptoms have been consistent and are credible.  

As such, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's irritable colon syndrome has manifested with severe diarrhea and more or less constant abdominal distress since his discharge from service.  Therefore, resolving all doubt in the Veteran's favor, the Board concludes that an initial 30 percent rating is warranted for the entire period under consideration.   

Given that the Board has assigned the maximum schedular rating for the Veteran's condition since the effective date of service connection, staged ratings pursuant to Fenderson are not warranted.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's irritable colon syndrome has manifested by symptoms such as increased bowel movements and loose stool.  These manifestations are contemplated in the rating criteria.  He has not suffered nausea or vomiting.  His disability has not affected his appetite, nor has he developed long-term nutritional deficiencies due to the irritable colon syndrome.  While at one point he did report weight loss, the record demonstrates that he has either maintained a consistent weight or even gained weight.  The rating criteria therefore are adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  Thun, 22 Vet. App. at 114-15.

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  

The Veteran has not reported that he is unemployed or that service-connected disabilities render him unemployable.  There is no other evidence to that effect in the claims folder.  Indeed, while he reported that certain jobs are not available to him because there are not readily available bathroom facilities, he has maintained full-time employment throughout the appeal.  Accordingly, further consideration of entitlement to TDIU is not required.









(CONTINUED ON NEXT PAGE)
ORDER

Service connection for residuals of damage to the mandibular branch of the fifth cranial nerve, to include left cheek and jaw numbness, is granted.  

An initial 30 percent rating for irritable colon syndrome is granted for the entire period on appeal, subject to the provisions governing the award of monetary benefits.  



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


